Citation Nr: 1036484	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive lung 
disease (COPD), to include as due to mustard gas and other 
chemical exposure. 


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to September 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, found that new and 
material evidence had not been submitted to reopen a claim for 
entitlement to service connection for COPD.  

In November 2008, the Board reopened and remanded the Veteran's 
claim for service connection for COPD.  The claim then returned 
to the Board where it was denied in a September 2009 decision.  
The Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (Court).   In March 2010, the Court granted a 
Joint Motion for Remand filed by the parties, which requested 
that the portion of the September 2009 decision that denied 
service connection for COPD be vacated and remanded.  The appeal 
has now returned to the Board.

In March 2008, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The March 2010 Joint Motion for Remand filed by the parties noted 
that that Board, in its September 2009 decision, did not fully 
address what efforts were made to determine whether the Veteran 
was exposed to mustard gas during active duty service.  Review of 
the claims folder indicates that the Agency of Original 
Jurisdiction (AOJ) began development of the Veteran's claim 
pursuant to VA's Adjudication Manual pertaining to claims for 
service connection resulting from exposure to mustard gas.  See 
M-21-1MR, Part IV, Subpart II, Chapter 1, Section F, 20-22 
(September 29, 2006).  Specifically, in March 2006, the AOJ 
received an email from Compensation and Pension (C&P) Services 
stating that the Veteran was not included on the Department of 
Defense's mustard gas database as a participant.  According to 
VA's Adjudication Manual, if a negative reply is received 
regarding the Department of Defense database further development 
is necessary with C&P Services.  In this case, the AOJ did not 
make any further attempts to verify the Veteran's alleged mustard 
gas exposure after receipt of the March 2006 negative reply from 
C&P Services.

Although 38 C.F.R. § 19.5 (2010) specifically notes that the 
Board is not bound by VA manuals, as VA has provided specific 
guidelines for developing claims for service connection based on 
mustard gas exposure, the Board finds that remand is appropriate 
in this instance.  Upon remand, the AOJ should take whatever 
additional steps are noted in the VA Adjudication Manual to 
verify the Veteran's reported mustard gas exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Mail documentation of the Veteran's 
alleged mustard gas exposure to C&P Services 
to allow for potential verification of the 
Veteran's exposure with the Deployment 
Health Directorate, as outlined in VA's 
Adjudication Manual, M-21-1MR, Part IV, 
Subpart II, Chapter 1, Section F, 20-22 
(September 29, 2006).

2.  Readjudicate the claim on appeal.  If 
the benefits on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


